Citation Nr: 1145692	
Decision Date: 12/14/11    Archive Date: 12/21/11

DOCKET NO.  08-07 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for right foot status post bunionectomy exclusive of the time period of the temporary total evaluation.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and wife.


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active duty from March 1981 to May 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

A hearing was held on August 14, 2008, in Pittsburgh, Pennsylvania, before Kathleen K. Gallagher, a Veterans Law Judge who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the determination in this case.  A transcript of the hearing is in the claims file.  The Veteran was also afforded a hearing before the Decision Review Officer (DRO) at the RO on September 18, 2007.  A transcript of the hearing is associated with the claims file.  

Here, the Board acknowledges that the Veteran submitted new medical evidence directly to the Board in April 2011 following the January 2011 Supplemental Statement of the Case (SSOC) without a waiver of initial RO review of this evidence.  However, in a signed expedited processing form dated in February 2011, the form directs the case to be forwarded to BVA immediately and if additional evidence regarding the appeal is submitted at a later time, that the right to have the case remanded to the Agency of Original Jurisdiction (AOJ) is waived and BVA should consider the new evidence and proceed with adjudication of the appeal.  Therefore, a separate waiver is not required in this case.  See 38 C.F.R. § 20.1304 (2011).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  Resolving the benefit of the doubt in favor of the Veteran, the Veteran's right foot status post bunionectomy manifests in pain and objective swelling, findings commensurate with moderately severe foot injury are shown.  


CONCLUSION OF LAW

The criteria for an initial disability rating of 20 percent (but no higher) initial disability rating have been met for right foot status post bunionectomy throughout the period on appeal (not disturbing the previously assigned temporary 100 percent rating for the portion of the period on appeal).  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.31, 4.40, 4.59, 4.71a, Diagnostic Codes 5280, 5284 (2011)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). The notice required must be provided to the claimant before the initial unfavorable decision by the AOJ on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

With respect to the Veteran's claim for a higher initial disability rating, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores, 580 F.3d at 1270.

Nevertheless, in this case, the Veteran is challenging the initial disability rating assigned following the grant of service connection for right foot status post bunionectomy.  In Dingess v. Nicholson, the United States Court of Appeals for Veterans Claims (Court) held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify has been satisfied.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all available VA treatment records are in the claims file and were reviewed by both the AOJ and the Board in connection with the Veteran's claim.  The Veteran was also afforded VA examinations in November 2006, January 2008, and March 2010.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the examinations obtained in this case are adequate, as the reports were predicated on reviews of the pertinent evidence of record, and fully addressed the rating criteria that are relevant to rating the service-connected disability.  As noted above, the Veteran was afforded an adequate VA examination in March 2010 and the examination report was signed by the examiner.  Therefore, the December 2009 remand directives were completed.  Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Thus, the Board will address the merits of this appeal.

LAW AND ANALYSIS

I.  Right foot status post bunionectomy.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7 (2011).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where, as here, a veteran appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence 'used to decide whether an initial rating on appeal was erroneous . . . .' Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Veteran is currently rated as 10 percent disabling under Diagnostic Code 5280.  Under Diagnostic Code 5280, a 10 percent disability rating is warranted for hallux valgus, unilateral, operated with resection of metatarsal head.  A 10 percent disability rating is also warranted for severe, if equivalent to amputation of great toe.  

A moderate foot injury warrants a 10 percent disability rating; a moderately severe foot injury warrants a 20 percent disability rating and a severe foot injury warrants a 30 percent disability rating.  Actual loss of use of the foot warrants a 40 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5284.

Words such as 'moderate,' 'moderately severe,' and 'severe' are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are 'equitable and just.'  38 C.F.R. § 4.6.  Use of terminology such as 'severe' by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.

The assignment of a particular Diagnostic Code is 'completely dependent on the facts of a particular case.'  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  Any change in Diagnostic Code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this case, the Board has considered whether another rating code is 'more appropriate' than the one used by the RO.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that the overall disability picture more closely approximates the criteria for an initial disability rating of 20 percent.  

The Veteran was afforded a VA examination in November 2006.  The Veteran reported that he began having foot pain in 2003.  He tolerated it for a while and then had a bunionectomy done in 2005.  That did resolve the right foot pain.  He now only occasionally complains of a throbbing type pain that he quantifies as a 3-4/10 when he is walking up a hill.  It is fleeting, only lasting several minutes and resolves even though he continues to walk up the hill.  He denies pain, weakness, stiffness, swelling, or redness, fatigability, or lack of endurance.  There are no restrictions regarding standing or walking.  It does not interfere with his occupation as a transportation foreman.  It does not interfere with his activities of daily living.  He denies any influences of the weather.  He does not use crutches, braces, canes, or corrective shoes.  There is no further surgery or treatment and no shoe inserts.  He is able to jog 4-1/2 miles and it does not bother his toe.  He denies flare-ups.  On examination of the right great toe, there was a 6 cm. well-healed surgical scar in the anterior to lateral portion of the right great toe.  No adherence to underlying tissue, no elevation, no depression, no keloid formation, no ulceration.  There is no pain on deep palpation of the scar.  Monofilament reveals that the center of the scar is insensate.  The rest of the toe and scar are sensate to monofilament.  The toe is pain free today.  There is no edema or instability.  Great toe pushing against resistance causes pain to go up to 1/10.  Pushing the foot against resistance causes the pain to go up to 1/10.  He was able to flex the toe repetitively without causing pain, weakness, fatigue, lack of endurance, lack of coordination, or any decrease in degrees of range of motion.  Dorsiflexion was up to 20 degrees.  Plantar flexion is to 45 degrees.  He was able to rotate the ankle freely in a 360 degree manner without pain.  Achilles tendon remains midline, weight bearing, and nonweight-bearing.  No uneven shoe wear noted.  The diagnosis was listed as bunion of right foot- bunionectomy in 2005.  Rare fleeting pain as described above.  

A December 2006 VA treatment record shows that the Veteran presented for evaluation of a painful 1st metatarsophalangeal joint, right foot.  The Veteran related that he was no longer having pain in the bunion area; however, he was still having discomfort in the joint itself.  The pain today was a 5/10.  He related that the pain was present before he had the surgical procedure.  Objectively, there was a healed cicatrix noted on the dorsomedial aspect of the 1st metatarsophalangeal joint, linear and longitudinal, paralleling the distal aspect of the 1st metatarsal approximately 3-5 cm. in length.  On range of motion of the 1st metatarsophalageal joint, he has somewhat limited motion.  On putting the 1st metatarsophalageal joint of the right foot through range of motion, also somewhat tender in this.  Range of motion is limited to less than 10 degrees of dorsiflexion.  No crepitus was noted within the joint; however, the decreased motion is present as just stated.  The x-rays reveal that the Veteran had a healed distal head osteotomy of his 1st metatarsal, right foot.  There is also decreased joint space within the 1st metatarsophalangeal joint of the right foot.  The examiner noted that the Veteran did have a forefoot varus deformity with pes planovalgus foot type, likely contributing to the hallux limitus/hallux valgus.  He was assessed with hallux valgus corrected with a distal osteotomy, right foot and hallux limitus, 1st metatarsophalangeal joint, right foot.  

The Veteran was afforded a local hearing before a DRO in September 2007.  He described that his right foot was in constant pain.  He stated that the pain was a 3-4/10.  

In an April 2007 VA treatment record, the Veteran presented for follow-up of 1st MPJ pain, right foot.  He said that he still suffers from discomfort in the right big toe joint.  He did state that his pain was usually a 3-4/10 on a daily basis in the area of the right first MPJ.  Objectively, there was decreased range of motion of the 1st MPJ, approximately 5 degrees of dorsiflexion with considerable pain.  Crepitus cannot be appreciated but there is a bony end feel noted to range of motion of the 1st MPJ.  There is tenderness with attempted plantar flexion of the first MPJ.  There was tenderness to palpation of the 1st web space just lateral to the 1st metatarsal shaft distally.  There was no pain with palpation to the sesamoid apparatus.  The Veteran was assessed with hallux rigidus, right foot and pain in limb.  

In a May 2007 VA treatment record, the Veteran presented for a follow-up of 1st MPJ pain in the right foot.  He has been wearing orthotics and does state that his pain is usually a 3-4/10 on a daily basis in the area of the right first MPJ.  Objectively, there was decreased range of motion of the 1st MPJ, approximately 5 degrees of dorsiflexion with considerable pain.  Crepitus cannot be appreciated, but there is a bony end feel noted to range of motion of the 1st MPJ.  There is tenderness with attempted plantar flexion of the 1st MPJ.  There was tenderness with palpation of the 1st web space just laterally to the 1st metatarsal shaft distally.  No pain with palpation to the sesamoid apparatus.  The assessment was listed as hallux rigidus, right foot and pain in limb.  

In a September 2007 VA treatment record, the Veteran stated that he has Morton's extensions, which are helping somewhat.  He stated that he wears steel shank boots at work, which also alleviate some of the pain.  He describes the pain as a deep aching pain inside the big toe joint, especially while standing, and especially during the toe-off phase of gait.  He states that there is really nothing that is helping to alleviate his pain.  He has tried no additional treatments.  On examination, there was pain to palpation of the 1st MPJ and approximately 15 degrees of dorsiflexion.  There was pain in the range of motion of dorsiflexion.  There was reproducible crepitus with plantar flexion at the first digit.  There was no pain with motion of the hallux interphalangeal joint.  There was no pain with direct palpation to the sesamoid apparatus.  A mild dorsomedial prominence was appreciated.  Muscle strength was 5/5 for all groups tested.  There was no pain with ankle or subtalar joint range of motion.  The assessment was listed as hallux limitus, right foot and pain.  

The November 2007 VA treatment record shows that the Veteran described his pain as a deep aching pain inside the big toe joint, especially while standing and especially during toe-off in his gait.  There was nothing alleviating the pain.  On examination, there was pain to palpation of the first MPJ of the right foot.  Motion of the first MPJ with the foot loaded was approximately 15 degrees of dorsiflexion.  There was pain in the range of motion of dorsiflexion and plantar flexion. There was reproducible crepitus with plantar flexion at the first digit.  There was no pain with motion at the hallux interphalangeal joint.  There was no pain with direct palpation to the sesamoid apparatus.  Muscle strength was 5/5 to all compartments of the lower extremity.  The assessment was listed as hallux limitus, right 1st MPJ.  It was noted that the Veteran's surgery was scheduled for December 2007.  

The records in December 2007 show that the Veteran underwent a status post McBride bunionectomy, right foot.   

The Veteran was afforded a VA examination in January 2008.  The Veteran reported that he was having constant pain to the right surgical site with referred pain across the bases of the remaining toes.  He rates the constant pain as 3-4/10.  Motrin relieves the pain.  It was usually a steady pain and then he will have a throbbing and stabbing pain every other day which lasts just a few minutes.  It is worse with cold weather, he rates that a 6/10.  He does have numbness at the surgical site.  Again, the most recent surgery he is recovering from was in December 2007.  He denied any weakness, stiffness, heat, and redness.  He is positive for fatigability, lack of endurance, and positive for swelling since the surgery in 2005.  At rest, he does have pain, if he elevates the foot, it is 1-2/10.  If he leaves the foot in a dependent position, it is worse and the flare-ups as dictated - the sharp stabbing pain every other day.  He can still function during those episodes.  He was hospitalized with the most recent surgery.  Normal standing after 5-10 minutes results in increased pain to that base of the right large toe.  He can walk a quarter-mile before he will have increased pain at the base of the right large toe.  He has been walking for exercise about a half-a-mile at least 5 days a week.  He takes Motrin 600-800 mg. before he walks for the pain and is able to tolerate it.  As far as activities of daily living, anything that requires him to stand more than 5-10 minutes or walk greater than a quarter-mile, otherwise he is able to function in his basic ADLs.  Slight tenderness to the scar from recent surgery; no other scar symptoms.  On examination, the right foot was warm to the touch.  He had a mild antalgic gait wearing his heavy work boots.  Sensation was intact to the plantar surface.  He has a scar at the base of the right large toe from the bunionectomy measuring 3.5 cm.  It is slightly darker pink in color than surrounding tissue tender at the proximal end closer to the base of the right large toe.  Otherwise, no keloid formation and no palpable scar tissue, adhesions, adherence to underlying structures, and no muscle herniation.  There was very minimal soft tissue swelling midway in the middle to the right of the middle of the scar.  It is not significant.  It is minimal.  Nontender to palpation.  There is no pes planus.  He has normal alignment of the Achilles.  There was no redness and no obvious deformities other than as dictated to the scar.  There was no additional joint involvement.  He has no significant pain on motion of the toes other than at the base of the right large toe.  The diagnosis was listed as bunion right foot requiring bunionectomy with residual pain and degenerative arthritis, mild, right MTP joint most likely secondary to the previous surgeries.  

The March 2008 VA treatment record shows that the Veteran recently had surgery for hallux limitus correction and frozen sesamoids via cheilectomy with McBride bunionectomy and continued to have pain on weightbearing.  Objectively, the passive range of motion of the 1st MPJ reveals smooth, normal excursion, with 60 degrees of dorsiflexion of the 1st MPJ without pain or crepitus and 15 degrees of plantar flexion.  It is pain free, without crepitus, and essentially normal range of motion.  Preoperatively, the Veteran had very limited motion with significant pain.  The muscle strength was normal at 5/5 for all extrinsic muscles of the lower extremity.  It was noted that the Veteran's continued discomfort on weight bearing was related to the orthotic devices and that these devices were made previous to his surgical correction for hallux limitus and the Morton's extension is not allowing for motion and the Veteran no longer needed this.  

The April 2008 VA treatment record shows that the Veteran still had some pain on weight bearing.  Objectively, the passive range of motion of the 1st MPJ reveals smooth, normal excursion, with 60 degrees of dorsiflexion of the 1st MPJ without pain or crepitus and 15 degrees of plantar flexion.  It is pain free, without crepitus, and essentially normal range of motion.  The muscle strength is normal at 5/5 for all extrinsic muscles of the lower extremity.  The assessment was listed as hallux limitus s/p cheilectomy on December 2007.  

The June 2008 VA treatment record shows that the Veteran stated that after receiving his new orthotics, he was walking comfortably and very happy with them.  Objectively, the foot is well healed.  The scar is well healed.  The motion of the joint is smooth without pain or crepitus although it is still limited and the Veteran stated that he only had pain when severe lateral movement is performed which is very, very rare.  

The January 2009 VA treatment record shows that the Veteran stated that he stopped wearing his custom-made orthotics and believed he is doing  a little better without them, that the joint pain in his great toe only hurts on occasion and when he positioned his knee in a certain alignment.  Objectively, there was a well-healed incisional scar.  There was a flat line and soft and smooth.  There are no areas of irritation, inflammation, hyperkeratosis, or edema.  Muscle strength was 5/5 for all extrinsic muscles of the lower leg and foot.  The assessment was listed as recalcitrant pain in the right 1st MPJ possibly due to long-standing degenerative joint disease.  

The March 2009 VA treatment record shows that the Veteran has been wearing his orthotics.  The joint pain in his toe only hurts on occasion. 

The Veteran was afforded a VA examination in March 2010.  Since the Veteran's last VA examination, he has continued to follow up with podiatry.  He has ordered ibuprofen for pain.  He is using over-the-counter shoe inserts. The Veteran reported a throbbing pain in the right great metatarsal with swelling.  The Veteran states that he was told if the last surgery did not provide sufficient relief, the only option left would be a fusion.  Currently, he has opted not to follow-up with the fusion.  The Veteran stated that walking 1 mile produces pain to a level 4 in the right great metatarsal with swelling.  Standing 1 hour produces pain to a level 3.  Squatting down produces pain to a level 3.  The Veteran states he is not able to run primarily due to his right knee.  The Veteran states that rolling his foot produces pain to a level 5.  To relieve the pain, the Veteran is using ibuprofen 600 mg. which will reduce the pain to a level 2.  The Veteran reports pain 100% of the time at a level 3 with swelling in the right great metatarsal.  This pain will flare-up over a level 3, three or four times per day to a pain level of 4 or 5 that will last 1 to 1-1/2 hours after taking the ibuprofen.  During flare-ups, the Veteran does take his ibuprofen and continue on.  The Veteran denies any redness in the right great metatarsal.  He does report swelling 100% of the time.  He does report tenderness with palpation.  He denies any stiffness.  He reported weakness, but denies instability.  He has difficulty going up and down steps or prolonged walking.  He states that he has difficulty walking the yard or squatting down to do any type of yard maintenance.  The Veteran does wear steel-toed boots which he states helps to relieve the discomfort.  The Veteran stated that he was no longer able to do any running or jogging.  On examination, there was tenderness with palpation over the right great metatarsal with swelling.  There was no redness or warmth.  Strength was 5/5.  Sensation was intact to monofilament and vibration.  Pedal pulses were palpable.  The hallux valgus deformity has been corrected surgically.  The Veteran was wearing shoe inserts.  The Veteran did have significantly greater shoe wear on the right lateral heel indicating that he walks on the lateral aspect of the right foot most likely to avoid pressure on the right great metatarsal.  The Veteran's gait was within normal limits, although he was walking more on the lateral aspect of the right foot to avoid pressure on the right great metatarsal, which was evident in his shoe wear.  He used no cane.  He was not able to walk on his toes.  He was able to walk on his heels and do tandem walking.  He was slightly unsteady with tandem walking.  The Veteran had a scar over the dorsal surface of the great metatarsal that was 6.5 cm. long and 2 cm. wide with no elevation or depression.  There was no inflammation, ulceration, edema, or keloid formation.  There was no adherence to underlying tissue and no underlying tissue damage.  There was no decreased range of motion.  There was no pain on palpation.  Parallel to this scar was a 2nd scar that was 5.5 cm. long and 4 mm. wide with no elevation or depression.  There was no ulceration, edema, or keloid formation.  There was no adherence to underlying tissue.  There was no sloughing, decreased range of motion, or decreased function secondary to the scar.  There was no pain on palpation.  The Achilles tendon was in good alignment with the heel, weightbearing and non-weightbearing.  The Veteran had right ankle dorsiflexion from 0 to 20 degrees, plantar flexion from 0 to 45 degrees, inversion from 0 to 30 degrees, and eversion from 0 to 20 degrees with no pain.  The Veteran had no pain with the initial range of motion.  He had no pain with repetitive range of motion.  He had no weakness, decreased endurance, or incoordination following repetitive range of motion.  He had no change in degrees of range of motion following repetitive range of motion.  The x-ray revealed status post bunionectomy defect and osteoarthritic changes, first metatarsophalangeal joint.  The diagnoses were listed as bunionectomy with subsequent McBride bunionectomy of the right 1st metatarsophalangeal joint with residual pain and swelling and residual scars and mild degenerative change of the 1st MTP joint of the right foot. 

The April 2011 VA treatment record shows that the Veteran had a chief complaint of pain to the right 1st MPJ for over the past 6 years.  The Veteran had a bunionectomy in 2005 and then a revisional bunion surgery.  Since then, he has tried custom molded functional orthotics, but started to relate knee pain.  The Veteran stated that he had to wear a metatarsal bar in his shoes for work and he is on his feet 12 hours per day.  Pain on palpation to the medial 1st MPJ of the right foot.  Edema, erythema, and rubor noted.  No soft tissue crepitus or abscess pockets noted.  Decreased 1st MPJ range of motion noted with 10 degrees dorsiflexion.  The assessment was listed as s/p bunion surgeries with residual arthralgia, hallux limitus with right symptomatic.  

At this juncture, the Board notes that the maximum schedular rating allowable under Diagnostic Code 5280 for the Veteran's disability is 10 percent disabling.  As the Veteran is already receiving a 10 percent disability rating, a higher schedular rating under this diagnostic code is not available. 

Turning to Diagnostic Code 5284, on physical examination, there have been findings of significant pain, tenderness and painful motion of the right foot. In this respect, the April 2007 VA treatment record shows that the Veteran had decreased range of motion of the 1st MPJ with considerable pain.  The May 2007 VA treatment record reveals that the Veteran was wearing orthotics and exhibited decreased range of motion of the 1st MPJ with considerable pain.  The most recent VA examination report shows that there was tenderness with palpation over the right great metatarsal with swelling.  The April 2011 VA treatment record shows that there was swelling and pain on palpation with decreased range of motion.  The Veteran has reported pain, weakness, swelling at rest, and limitations on walking and standing.  Although the evidence shows that at points during the appeal, the Veteran did not have significant pain or limitation of motion, the Board finds that the overall evidence supports a conclusion that the Veteran has moderately severe residuals of his right foot disability during the entire appeal period.  The Veteran is competent to report the symptoms of his disabilities, and there is no contradictory evidence of record which would support a finding that the Veteran's reports are not credible.  Accordingly, an initial 20 percent disability rating for the right foot is warranted under the criteria of Diagnostic Code 5284.

However, a disability rating in excess of 20 percent under Diagnostic Code 5284 is not warranted.  38 C.F.R. § 4.7 (2011).  That is, the evidence as a whole does not show that the criteria for a 'severe' foot injury at the 30 percent level have been met at any time during the course of this appeal.  The radiating pain, limitation of motion, painful motion, swelling, fatigue, tenderness were considered in assigning the 20 percent disability rating based on an overall disability picture of moderately severe.  The evidence as a whole pertaining to the functional impairment shown in the right foot does not show that the criteria for a severe disability are met.

Moreover, with respect to an even higher 40 percent rating for loss of use of the foot under 38 C.F.R. Part 4, Diagnostic Code 5284 (2011), while the Veteran's disability is significant, the medical evidence does not show that he has actually lost the use of the foot.  He is able to walk and stand, albeit with limitations, and therefore does not suffer from loss of use of the right foot.  The evidence demonstrates he has more function in the foot than would be served with an amputation stump.  See 38 C.F.R. § 4.63 (2011).  Moreover, other diagnostic codes for foot disabilities that provide a rating beyond 20 percent are not more appropriate because the evidence of record does not support their application as the conditions are either not diagnosed or a maximum 10 percent rating is provided.  See 38 C.F.R. § 4.71a, Diagnostic Code 5277 (weak foot), Diagnostic Code 5278 (claw foot), Diagnostic Code 5279 (metatarsalgia), Diagnostic Code 5281 (hallux rigidus), and Diagnostic Code 5283 (malunion or nonunion of the tarsal or metatarsal bones) (2011).  Therefore, these diagnostic codes will not be applied.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (choice of diagnostic code should be upheld if it is supported by explanation and evidence).  In addition, pes planus (Diagnostic Code 5276) has not been diagnosed, and as such, the rating criteria found under this diagnostic code is not for application.  Therefore, the Board will continue to evaluate the disability under 38 C.F.R. Part 4, Diagnostic Code 5284 (2011) since it provides the potential for the most favorable rating.

The assignment of a separate rating on the basis of arthritis pursuant to 38 C.F.R. Part 4, Diagnostic Code 5003 (2011) is allowed so long so long as the evaluation of the foot dysfunction under both codes does not amount to prohibited pyramiding under 38 C.F.R. § 4.14 (2011).  Yet, in this instance, the Veteran is being rated under Diagnostic Code 5284 not only for limitation of motion, but also pain, restriction of movement, tenderness, and moderately severe functional impairment.  Because the Veteran is being awarded a 20 percent disability rating for a moderately severe foot injury based in part upon disability that results in limitation of motion of the joints of the foot, the Board finds that he may not be awarded a separate rating under the diagnostic criteria pertaining to arthritis.  In addition, a separate rating under Diagnostic Code 5280 is not warranted as the extent of disability resulting from the hallux valgus is encompassed in the 20 percent rating assigned for moderately severe disability of the foot, including the great toe.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 may be for consideration.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  However, in that regard, the Board notes that the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  In any event, although the Veteran has demonstrated decreased range of motion and pain, these symptoms have been considered in the currently assigned disability rating of 20 percent.  The evidence does not show that there was a change in range of motion, weakness, coordination, fatigue, endurance, or increased pain on repetitive motion.  The Veteran's symptoms of pain, limitation of motion, swelling, weakness and fatigue were considered, however, the evidence does not reveal  weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased rating pursuant to DeLuca.  Specifically, the most recent VA examination report shows that the Veteran had no pain, weakness, decreased endurance, or incoordination following repetitive range of motion.  He also had no change in degrees of range of motion following repetitive range of motion.  

The Board recognizes the Veteran's statements attesting to his chronic pain and limited range of motion. The Board notes that lay persons can attest to observable symptomatology.  In addition, the Veteran's statements describing his symptoms are considered to be competent evidence.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), Layno v. Brown, 6 Vet. App. 465, 469 (1994), see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2007).  These statements, however, must be viewed in conjunction with the objective medical evidence as required by the rating criteria.  In this regard, the objective medical evidence, including the VA examination reports include the information necessary to rate the Veteran's disability in accordance with the rating criteria and the examiners considered the Veteran's reported symptomatology.  Thus, when considering the overall evidence of record, including the Veteran's statements, the Veteran's disability does not warrant an initial disability rating in excess of 20 percent.   

The Board further notes that, although the Veteran has been noted to have scars on each foot associated with his bunionectomies, it is not shown that the scars are large, deep or unstable, or that they cause any other limitation of function, independent of the limitations resulting from the residuals of the bunionectomies.  The Board notes that the scar was painful on palpation following his surgery in December 2007.  See January 2008 VA examination report.  However, aside from this one instance, the overall evidence of record shows that the scars are not painful.  Indeed, the most recent VA examination shows that the scars were not painful on palpation.  Accordingly, separate ratings for the scars on the right foot are not warranted.  See e.g. 38 C.F.R. § 4.118, Codes 7801-7805 (2011).

In summary, resolving the benefit of the doubt in the Veteran's favor, the Board concludes the Veteran is entitled to a 20 percent disability rating, but no higher, for 'moderately severe' right foot status post bunionectomy for the entire appeal period, exclusive of the temporary total rating.  38 U.S.C.A. § 5107(b).

Extraschedular consideration

The Board also observes that under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as 'governing norms.' Third, if the Rating Schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate. A comparison between the level of severity and symptomatology of the Veteran's assigned disability rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As discussed above, there are higher ratings available under multiple diagnostic codes, but the Veteran's disability is not productive of such manifestations.  Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected disability under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

A disability rating of 20 percent, but no higher, for right foot status post bunionectomy is granted, subject to the criteria applicable to the payment of monetary awards.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



7 Department of Veterans Affairs


